IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DONA L. MCKEEHAN,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-4918

MATTHEW C. MCKEEHAN,

      Appellee.

_____________________________/

Opinion filed May 3, 2017.

An appeal from the Circuit Court for Santa Rosa County.
David Rimmer, Judge.

Ross A. Keene, Pensacola, for Appellant.

Gregory D. Smith, Pensacola, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, OSTERHAUS, and WINOKUR, JJ., CONCUR.